Shulman, Chief Judge.
Appellant was convicted of rape. His sole complaint on appeal is that the trial court failed to give requested charges on lesser offenses and criminal attempt.
The state presented evidence at trial that showed a completed act of rape. Appellant presented evidence amounting to a defense of alibi. There was no evidence which would have supported a conclusion that appellant merely attempted rape or that appellant assaulted the victim with intent to rape but did not complete the act. Under those circumstances, there was no error in refusing to charge the jury on criminal attempt or lesser included offenses. Lemon v. *197State, 161 Ga. App. 692 (3) (289 SE2d 789); Marable v. State, 154 Ga. App. 115 (2) (267 SE2d 837); Maddox v. State, 152 Ga. App. 384 (1) (262 SE2d 636).
Decided April 5, 1983.
Stephen H. Andrews, for appellant.
H. Lamar Cole, District Attorney, James E. Hardy, Assistant District Attorney, for appellee.

Judgment affirmed.


McMurray, P. J., and Birdsong, J., concur.